Citation Nr: 1447713	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a shrapnel wound to right buttock.

2.  Entitlement to a rating in excess of 10 percent for a postoperative abdominal scar.

3.  Entitlement to an initial compensable rating for left ear hearing loss.

4.  Entitlement to service connection for a lung disorder, claimed as residuals of punctured lung.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1970, for which he received the Purple Heart, among other awards.

In July 2013, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  At the hearing, he withdrew the issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.  Therefore, this issue is no longer before the Board.  38 C.F.R. § 20.204.  

As a procedural matter, VA regulations provide a veteran may change representation for 90 days following the mailing of notice the record was transferred to the Board, and after this 90 day period the Board will only accept a request for change in representation for good cause.  38 C.F.R. § 20.1304.  

The Veteran received notice his record was received by the Board in September 2013.  In July 2014, well outside the 90-day period, a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative was received, appointing the Military Order of the Purple Heart (MOPH).  Neither he nor the MOPH provided any explanation for the delay.  Instead, the MOPH only mentioned a new claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Thus, the new VAF 21-22 was not filed within 90 days and did not include good cause.  Accordingly, the MOPH is not the representative for the issues on appeal, and the representative remains the National Association of County Veterans Service Officers.

In July 2014, the Veteran filed a new claim for a TDIU.  This issue has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and this issue is referred to the AOJ for appropriate action.

The issues of entitlement to an initial compensable rating for left ear hearing loss and entitlement to service connection for a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Residuals of a shrapnel injury to the right buttock are manifested by subjective complaints of a tight feeling, pain, and discomfort; objective findings include a superficial scar that is painful to the touch measuring 1 cm X .5 cm.

2.  The Veteran does not have moderate impairment to the relevant muscle group resulting from a shrapnel injury to the right buttock.

3.  Residuals of a postoperative abdominal scar are manifested by subjective complaints of . . . ; objective findings include the scar was not deep and nonlinear in an area of at least 39 square centimeters (sq. cm.).


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for residuals of a shrapnel wound to right buttock have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, 4.118, Diagnostic Code (DC) 5317, 4.118, DC 7801-7804 (2013).

2.  The criteria for a rating in excess of 10 percent for a postoperative abdominal scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7801-7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shrapnel Wound to Right Buttock 

The shrapnel residuals in the right buttock are rated under DC 5317 for injury to the muscle group XVII, the pelvic girdle and thigh.  Throughout the period on appeal, the Veteran has consistently described that his right buttock scar as "tight" and causing pain and discomfort, especially while sitting.  In January and February 2010, the VA examiner noted the scar was painful to the touch.  Accordingly, the evidence establishes that the residual scar is painful and a 10 percent rating under DC 7804 is warranted.  38 C.F.R. § 4.118.

However, the evidence does not establish the Veteran met the criteria for a rating in excess of 10 percent for residual scarring.  In order to receive a rating in excess of 10 percent, the evidence must establish the right buttock scar is deep and nonlinear in an area of at least 12 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, DC 7801.  However, the January and February 2010 VA examiner described the scar as not deep.  Additionally, the examiner estimated the scar was, at most, 1cm X .5cm.  Accordingly, the superficial scar does not cover an area of 39 sq. cm. or greater, and the criteria for a rating in excess of 10 percent have not been met.

The Board has also considered whether a separate or higher rating is warranted for injury to the relevant muscle group.  In order to receive a compensable rating the evidence must establish moderate impairment of the extension of the hip, abduction of thigh, outward rotation of the thigh, or stabilization of the hip joint.  38 C.F.R. § 4.73.

However, the medical evidence does not reflect the Veteran experienced any residual injury to this muscle group.  The VA examiner in January and February 2010 noted pain in the right proximolateral gastrocnemius muscle and right gluteus maximus.  However, muscle strength was normal, and there was no decrease in coordination, weakness, or uncertainty of movement.  

Additionally, during his July 2013 hearing, the Veteran himself only described impairments in physical appearance and "discomfort" due to his right buttock shrapnel injury.  He stated this injury did not cause his walking impairment.  Therefore, his lay statements do not describe moderate impairment to the muscle due to the injury on appeal.

The Board notes the January 2010 examiner did note fatigability in the right proximolateral gastrocnemius muscle; however, fatigability alone would constitute, at most, only slight impairment to the muscle group.  Under the diagnostic code, slight impairment only constitutes a noncompensable rating.  Fatigability alone does not constitute moderate impairment, the criteria associated with a compensable rating.  

Based on the foregoing, the lay and medical evidence does not establish the Veteran's residuals of a shrapnel injury to his right buttock warrants a separate rating for muscle impairment.  Accordingly, a 10 percent rating, but no more, for painful scarring is warranted. 

Post-Operative Abdominal Scar

The Veteran is seeking a higher rating for his service-connected abdominal scar.  His disability is currently rated 10 percent under DC 7805 for scarring.  In order to receive a rating in excess of 10 percent, the evidence must establish:

* scarring not of the head, face, or neck that are deep and nonlinear in an area of at least 12 square inches (39 sq. cm.) or 
* three or four scars that are unstable or painful.

Because the Veteran is service-connected for an abdominal scar, the DCs relating to scarring of the head, face, or neck are not applicable.  38 C.F.R. § 4.118 DC 7800-7805.  Next, the evidence does not establish that the abdominal scar met the criteria associated with a higher rating at any point during the period on appeal.  

First, the Veteran only has one single scar on his abdomen, so a higher rating based on multiple painful scars is not warranted.  38 C.F.R. § 4.118, DC 7804.  Additionally, the evidence does not establish that the abdominal scar was deep, but it is instead consistently described as well-healed.  For example, the September 2009 examiner found that the scar was non-tender and well healed.  During his July 2013 hearing, the Veteran described that although his scar was "very uncomfortable" and rubbed on his shirts, it was well healed.

The Veteran's current pain and discomfort associated with his abdominal scar serves as the basis for his currently-assigned 10 percent rating.  The lay and medical evidence does not establish his single scar was deep or nonlinear, the criteria associated with an increased rating.  Accordingly, the appeal for a higher rating is denied.

In reaching both of the above determinations, the Board has attributed all the Veteran's symptoms to his service-connected disabilities.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the rating criteria are adequate to address his disabilities.  The very symptoms he described, including discomfort and physical appearance of his scars, were specifically contemplated in the assigned schedular rating.  Therefore, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, as discussed above, the issue of entitlement to TDIU has been explicitly raised and is referred to the AOJ for initial development.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The same letter also provided him with notice of what type of information was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, with this letter, VA satisfied all notification requirements of the VCAA with regards to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records were obtained, as were relevant VA treatment records.  He did not indicate he received any private treatment for his residuals of shrapnel injury to right buttock or abdominal scar.  He also provided testimony at a hearing before the Board in July 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).    

The Veteran was also provided with an examination regarding these disorders, the reports of which have been associated with the claims file.  The VA examiners were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the appeal.  Therefore, VA's duty to assist has been completed.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 10 percent rating, but no more, for residuals of a shrapnel wound to right buttock is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for a postoperative abdominal scar is denied.


REMAND

Regarding the left ear hearing loss, during the July 2013 hearing, the Veteran indicated that his hearing loss had worsened since his last VA examination in 2010.  The evidence does not include any additional audio VA treatment records since that time.  Because the most recent records are approximately four years old, and the Veteran alleges his disability has worsened, remand for an additional examination is required.  Additionally, he indicated he received private treatment for hearing loss from Dr. Balmer.  These records should also be obtained upon remand.

Regarding the lung disorder, the available medical evidence does not reflect the Veteran has been diagnosed with any current lung disorder.  However, during his July 2013 hearing, he indicated he received private treatment for his lung disorder, although he could not remember the name of his private physician.  Because these private treatment records would be highly relevant to the issue on appeal, another attempt should be made to obtain them.

Additionally, the available service treatment records do not reflect that the Veteran injured his lung during active service.  However, during his hearing, he indicated he was treated for his in-service shrapnel injury in a field hospital in Vietnam for a few days, was then transferred to the US Naval Hospital in Okinawa, Japan, for three months, and finally was transferred to the St. Albans Naval Hospital in Queens, New York, for additional treatment.  The claims file does not include medical records from any of these three periods of in-service hospital treatment.  Accordingly, an attempt should be made to obtain these potentially relevant medical records.

If this additional development suggests the Veteran may have a current lung disability and may have injured his lung during active service, a VA examination should also be provided. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any available treatment records from the VA medical facilities in East Orange and Hamilton, New Jersey, since April 2012 and associate them with the claims file.

2.  After obtaining the proper authorization from the Veteran, obtain the following private treatment records and associate them with the claims file:

* Any treatment for hearing loss from Dr. Balmer, especially including any treatment since 2010
* Any relevant private treatment regarding the Veteran's current lung disability.

3.  Obtain any and all available treatment records from the Veteran's following three periods of in-service hospital treatment and associate them with the claims file.  Any negative response must be fully documented in the claims file.

* Treatment in a field hospital in Vietnam for approximately four days in March 1970.  (The Veteran was serving with the Hotel Company, 3rd Battalion, 5th Marines at the time of his injury)
* Treatment at the U.S. Naval Hospital in Okinawa, Japan for three months in the spring of 1970
* Treatment at the St. Albans Naval Hospital in Queens, New York, in approximately June 1970

4.  After obtaining all foregoing medical records, provide the Veteran with a VA examination to evaluate the nature and severity of his current left ear hearing loss.  The examiner should be provided with the Veteran's claims file, including any updated medical records since 2010, and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.

5.  After obtaining all foregoing medical records, if a current lung disability and in-service lung injury is indicated by these records, provide the Veteran with an examination to evaluate the etiology of his current lung disorder.  The examiner should be provided with the claims file, including a copy of this remand and all newly-obtained evidence, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.   

Consistent with the factual and medical history, the examiner should answer the following questions:
	
a)  Does the Veteran have a current lung disorder?  Specifically identify each disorder.

b)  For each identified disorder, is it as likely as not (50 percent or greater) that the Veteran's current lung disorder began during, or was otherwise caused by, his active service, to include his lay description of an accidentally deflated left lung during his in-service hospitalization in Okinawa?

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


